October 15, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Mr. Jim B. Rosenberg Re: Obagi Medical Products, Inc. Form 10-K for the Year Ended December 31, 2008 DEF14A filed April 30, 2009 File No. 001-33204 Ladies and Gentlemen: Pursuant to our telephonic discussion with the Staff on October 14, 2009 regarding the response dated September 4, 2009 of Obagi Medical Products, Inc. (“OMPI”) to your letter dated August 31, 2009 (the “Response”), we have set forth below our replies to the Staff’s comments on the Response.For ease of reference, we have attempted to repeat the Staff’s comments in bold and italicized text preceding each of our responses. 1. Please refer to your response to our prior comment number three. We continue to believe that the requested disclosure is needed. Please revise your disclosure to address the original comment. Pursuant to the Staff’s request, we have provided the following proposed disclosure to be added to our discussion of “Accounts Receivable” in the “Critical Accounting Policies and Use of Estimates” section of “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” of our Annual Report on Form 10-K for the year ending December 31, 2009: “Receivables are generally due within 30 days. However, the recent economic downturn and ongoing tightening of credit in financial markets has, in some cases, adversely impacted our customers’ cash flow and ability to access sufficient credit in a timely manner, which, in turn, has impacted their ability to make timely payments to us. In light of these circumstances, and in order to remain competitive in the marketplace, for certain selected customers who we deemed to be credit worthy based upon their prior payment history, we extended our standard payment terms to net 60 days for selected product purchases made in connection with specific sales promotion programs. Such extension did not represent a permanent change to the payment terms for such customers but, rather, was applicable only to those specified purchases made by such customers in connection with the related sales promotion. We deem a receivable to be past due when it has not been paid in accordance with the terms of the applicable invoice (e.g., net 30 days or net 60 days) prepared at the time of sale. Accounts receivable, net of allowance for doubtful accounts and sales returns, were
